   Case: 1:17-md-02804-DAP Doc #: 2925 Filed: 11/12/19 1 of 2. PageID #: 429894



                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

This document relates to:

The County of Summit, Ohio, et al. v.                   MDL No. 2804
Purdue Pharma L.P., et al.                              Case No. 17-md-2804
Case No. 1:18-op-45090 (N.D. Ohio)                      Judge Dan Aaron Polster

The County of Cuyahoga, Ohio, et al. v.
Purdue Pharma L.P., et al.
Case No. 1:17-op-45004 (N.D. Ohio)

                DECLARATION OF KELLY A. MOORE IN SUPPORT OF
                    PHARMACY DEFENDANTS’ OPPOSITION TO
                   PLAINTIFFS’ MOTION FOR LEAVE TO AMEND

        I, Kelly A. Moore, declare as follows:

        1.     I am a partner at the law firm of Morgan, Lewis & Bockius LLP and counsel to

 Defendant Rite Aid of Maryland, Inc., d/b/a Mid-Atlantic Customer Support Center.

        2.     I make this declaration to place before the Court certain materials relied on in

 Pharmacy Defendants’ Opposition to Plaintiffs’ Motion for Leave to Amend.

        3.     Attached as Exhibit A is a true and correct copy of the Drug Enforcement

 Administration’s Order on Hearing Scope and Government Motions Regarding the Respondents’

 Experts in In the Matter of Holiday CVS, L.L.C., Dkt. No. 12-37 and 12-38 (U.S. Dept. Of Justice,

 Drug Enf’t Admin.) (April 13, 2012).

        4.     Attached as Exhibit B is a true and correct copy of excerpts of a Letter from Paul

 Hanley to Special Master (Aug. 17, 2018) submitted in the above-captioned case.

        5.     Attached as Exhibit C is a true and correct copy of Plaintiffs’ (First) Combined

 Discovery Requests to Dispensers propounded in the above-captioned case.
 Case: 1:17-md-02804-DAP Doc #: 2925 Filed: 11/12/19 2 of 2. PageID #: 429895



       6.     I declare under penalty of perjury that the foregoing is true and correct.

Executed this 12th day of November, 2019.



                                                    /s/ Kelly A. Moore____________________
                                                    Kelly A. Moore
                                                    MORGAN, LEWIS & BOCKIUS LLP
                                                    101 Park Avenue
                                                    New York, NY 10178
                                                    Phone: (212) 309-6612
                                                    Fax: (212) 309-6001
                                                    kelly.moore@morganlewis.com

                                                    Elisa P. McEnroe
                                                    MORGAN, LEWIS & BOCKIUS LLP
                                                    1701 Market Street
                                                    Philadelphia, PA 19103
                                                    Phone: (215) 963-5917
                                                    Fax: (215) 963-5001
                                                    elisa.mcenroe@morganlewis.com




                                                2
